Title: From George Washington to Bartholomew Dandridge, Jr., 9 October 1795
From: Washington, George
To: Dandridge, Bartholomew Jr.


          
            
              Dear Sir
              Mount Vernon 9th Oct. 1795
            
            Give the enclosed letters for Govr Jay and Doctr Priestly safe conveyances, but not by Post, for this would be expensive for Pamphlets wch I believe they are, from the Board of Agriculture of which Sir John Sinclair is President they came from him with others to me.
            I expect to leave this for Phila. on Monday, if all are well. make enquiry for good footmen. Yours affectionately
            
              Go: Washington
            
          
          
            Let Colo. Pickering know that I was not able to write to him by the Post of this day.
          
        